IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 18, 2008

                                     No. 07-50387                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ROBROY INDUSTRIES INCORPORATED,

                                                  Plaintiff - Appellant,
v.

JOSEPH SCHWALBACH; CL SYSTEMS CORPORATION,

                                                  Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Western District of Texas


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       IT IS ORDERED that appellant’s unopposed motion for limited remand
to USDC for the Western District of Texas, Midland-Odessa Division, for the
limited purposes to permit the district court to grant Appellant’s Rule 60(b)(1)
motion is GRANTED.
       We REMAND for the limited purpose of permitting the district court to
grant the Rule 60(b) relief, vacating the judgment and reopening the record.
Once that has been accomplished, the parties can appeal to this court from any


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 07-50387

final order. See Karaha Bodas Co., L.L.C. v. Perusahaan Perambangan Minyak
Dan Gas Bumi Negara, No. 02-20042, 2003 WL 21027134, at *5 (5th Cir. March
5, 2003). This remand is WITHOUT PREJUDICE to any issue or argument
raised in this appeal.
      REMANDED.




                                    2